ORDER
PER CURIAM.
Appellant, Donna Engle, appeals from the Labor and Industrial Relations Commission’s final award affirming the decision of the administrative law judge, and denying her compensation for alleged mental injury from work related stress she sustained while working for respondent Clear-water Transport. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decisions.